Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUTING FIRM We consent in this Registration Statement on Form S-4/A of our report dated May 7, 2014, on our audit of ALPINE 4 Inc. (the “Company”-a development stage company) as of April 30, 2014and the related statements of operations, stockholders’ equity and cash flows for the period from April 22, 2014 (Inception) through April 30, 2014. We also consent to the reference to us under the heading “Experts” in this Registration Statement. /s/ Anton & Chia LLP Certified Public Accountants Newport Beach, California January 20, 2015
